Citation Nr: 1431030	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  13-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of lung cancer from 100 percent to 10 percent effective July 1, 2012, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for lung cancer from July 1, 2012.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for peripheral neuropathy, claimed as secondary to Agent Orange exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 10 percent for lung cancer from July 1, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2012, the RO notified the Veteran of a rating decision proposing to reduce the evaluation for service-connected lung cancer from 100 percent to 10 percent.

2.  A rating decision dated in April 2012 reduced the 100 percent schedular rating assigned for service-connected lung cancer to 10 percent, effective July 1, 2012.

3.  At the time of the reduction, a 100 percent rating for the Veteran's disability had been in effect since February 9, 2011, less than five years.

4.  At the time of the reduction, there was no active malignancy; since lung surgery in November 2010, there has been no evidence of malignant neoplasms, local recurrence, or metastasis.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability rating for lung cancer have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Code 6819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

There are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).

Here, the appeal arises from the RO-initiated action to reduce the Veteran's disability evaluation for lung cancer from 100 percent to 10 percent.  The RO sent to the Veteran a letter dated in January 2012 accompanied by the rating decision proposing the reduction, which notified the Veteran of the proposed action, the basis for that action, and that he could submit evidence to show that a reduction in award was not warranted.  The RO also informed the Veteran that he could request, and VA would then afford him, a personal hearing to present evidence or argument on any important point in his claim.  In April 2012, the RO notified the Veteran by a letter that the proposed reduction had been effectuated effective from July 1, 2012.  This letter included a copy of the April 2012 ratting decision effectuating the proposed reduction.  This rating decision set forth all material facts and reasons for reducing the rating assigned for the Veteran's disability from 100 percent to 10 percent.  In the letter, the RO informed the Veteran that he could submit evidence to show that the rating should not be reduced.

The RO issued to the Veteran a Statement of the Case in June 2013 which outlined all the evidence considered, the relevant laws and regulation, and the reasons and bases for the decision.  A Supplemental Statement of the Case was issued to the Veteran in October 2013.  

These actions by the RO essentially complied with the duties to notify and assist, as well as the timing requirements for effectuating the reduction, as specified in 38 C.F.R. § 3.105.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  Moreover, lack of VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in VA's notice on this matter.

VA also has a duty to assist in the development of the claims.  Pertinent outstanding treatment records were obtained and associated with the claims file and/or Virtual VA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Also, VA afforded the Veteran an examination in connection with the reduction in October 2011.  The report of examination included relevant pulmonary examination findings.  The report of examination further included pulmonary function tests and X-ray results.  Therefore, the Board concludes that the Veteran was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran argues that the reduction of his disability evaluation for lung cancer to 10 percent effective July 1, 2012, was in error.  Essentially, the Veteran argues that his disability evaluation was reduced too much in light of his current symptomatology.

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  38 C.F.R. § 3.344(c); 3.343(a).

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Here, the Veteran's disability is rated under Diagnostic Code 6819 (malignant neoplasms of any specified part of the respiratory system).  Under Diagnostic Code 6819, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Diagnostic Code 6844 provides that post-surgical residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria:

A 100 percent disability rating for findings that show Forced Expiratory Volume in one second  (FEV-1) less than 40 percent of predicted value, or; the ratio of  FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. A 10 percent disability rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV- 1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80-percent predicted.

A 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted.

Respiratory disorders rated under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  Rather, a single rating will be assigned under the code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add provisions that clarify the use of PFTs in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring PFTs to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the Veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  Id.

Here, the Veteran appeals the reduction of his service-connected lung cancer from 100 percent to 10 percent effective July 1, 2012.

Treatment records show that a tumor was found in the Veteran's left lung in 2010 after he presented with hemoptysis.  He was diagnosed as having lung cancer.  He underwent a total left pneumonectomy in November 2010 and was treated with chemotherapy from January 2011 to March 2011.

The Veteran filed his claim for entitlement to service connection for lung cancer in February 2011.  In an April 2011 decision, the RO granted entitlement to service connection for lung cancer and assigned a 100 percent rating pursuant to Diagnostic Code 6819 effective February 9, 2011, the date of receipt of his claim.  

The Veteran was provided with a VA respiratory examination in June 2011, at which time he was diagnosed as having squamous cell carcinoma status post pneumonectomy.  Symptoms were noted as occasional nonproductive cough and dyspnea at rest, but there was no evidence of hemoptysis.  PFT results were FEV-1 of 1.77 liters; FVC of 2.28 liters; FEV-1/FVC (pre-bronchodilator) of 77 percent; FEV-1/FVC (post-bronchodilator) of 76 percent.  There was no significant change in PFTs when compared to testing conducted earlier in August 2006.  X-rays revealed a clear right lung with no pleural effusions and status post total left pneumonectomy.  

A July 2011 addendum to the June 2011 examination report clarified that the pre-bronchodilator PFT results were FVC of  55 percent, FEV-1 of 55 percent, and a FEV-1/FVC ratio of 77 percent.  Post-bronchodilator PFT results were FVC of 57 percent, FEV-1 of 57 percent, and a FEV-1/FVC ratio of 76 percent.  The examiner specified that spirometry did not demonstrate airway obstruction.  Although lung volume measurements were unavailable, spirometric indices were consistent with moderately severe restriction of the volume excursion of the lung.  The examiner explained that the FEV-1/FVC ratio percentage was a better indicator for the Veteran, and that pre-bronchodilator results were a better representation of the Veteran's best level of function.  

The Veteran was next provided with a VA respiratory examination in October 2011.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  The examiner also noted that the Veteran had a malignant neoplasm which was removed through left pneumonectomy in November 2010, and that the Veteran was now in a "watchful, waiting status."  The examiner explained that the Veteran developed dyspnea upon minimal exertion due to the lung volume loss caused by his pneumonectomy, but that there were no other residual conditions or complication from the removed neoplasm.  X-rays revealed a clear right lung with no pleural effusions and status post total left pneumonectomy.  Pre-bronchodilator PFT results were FVC of  55 percent, FEV-1 of 55 percent, a FEV-1/FVC ratio of 77 percent, and DLCO of 31 percent.  Post-bronchodilator PFT results were FVC of 57 percent, FEV-1 of 57 percent, and a FEV-1/FVC ratio of 76 percent.  The examiner noted that these PFT results reflected the Veteran's current pulmonary function, and that the FEV-1/FVC ratio most accurately reflected the Veteran's current pulmonary function.  The examiner specified that spirometry did not demonstrate airway obstruction.  Although lung volume measurements were unavailable, spirometric indices were consistent with moderately severe restriction of the volume excursion of the lung.  

In January 2012, the RO notified the Veteran of the proposed rating reduction for his lung cancer from 100 percent to 10 percent.  In April 2012, the RO effectuated the proposed reduction effective July 1, 2012, and notified the Veteran of this action.  In these actions, the RO informed the Veteran that review of his medical records showed improvement in his service-connected lung disability; and informed him that he could submit medical evidence to show that the change should not be made and that he could have a hearing if he so desired.

Private and VA treatment records showed no recurrence or metastasis of lung cancer.  In correspondence dated in February 2012, the Veteran's private physician indicated that the Veteran clinically remained in remission from his cancer status but was still disabled, and expressed his hope that the Veteran would continue to qualify for the previous disability he was receiving.  

The Veteran also submitted the results of a private PFT conducted in June 2012.  These results revealed FVC of 55 percent, FEV-1 of 59 percent, a FEV-1/FVC ratio of 78 percent, and DLCO of 53 percent.  However, all of the results of this study were conducted pre-bronchodilator, and there were no post-bronchodilator results.  The physician noted that FVC was reduced and that a restrictive process was likely based on a normal FEV-1/FVC ratio.  Lung volumes were consistent with moderate restrictive disease, and there was a moderate reduction in the diffusing capacity for carbon monoxide.  The physician concluded that the results were consistent with a restrictive ventilatory defect.  

In response to this private PFT, the RO sought a VA opinion to determine whether the Veteran's residual disability from the June 2012 private testing was best represented by the FEV-1, FEV-1/FVC, or DLCO findings.  A VA physician's assistant opined that the Veteran's current residual disability status post pneumonectomy was best represented by the FEV-1 findings.  However, it was later determined that the June 2012 private PFT results were not relevant, as they were not administered after a bronchodilator.  As per 38 C.F.R. § 4.96(d)(4), post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  Here, there was no explanation as to why post-bronchodilator studies were not conducted at the time of the June 2012 private test, as they had been conducted during previous tests.

Based on a review of the record, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 to 10 percent for lung cancer were properly carried out by the RO.  Here, the evidence shows the Veteran's cancer is inactive and that there has been no recurrence.  In this regard, there was no evidence of recurrence and metastasis reported in the any of the treatment records following the November 2010 total left pneumonectomy.  In essence, once cancer was no longer active, and following the cessation of treatment, the Veteran was no longer eligible to be rated under the initial diagnostic code.  See Bennett v. Brown, 10 Vet. App. 178 (Vet. App. 1997).  Rather, the Veteran was to be rated on residuals.

The Veteran was notified of a proposed reduction in January 2012.  At that time, he was given notice that he could submit additional evidence, and obtain a personal hearing and/or representation.  He was given time to respond.

Although the medical evidence and Veteran's testimony reflects his physical limitations and breathing difficulties, such does not negate that there has been no local recurrence or metastases of his lung cancer, or that the limitations were considered within the 10 percent evaluation for this disability at the time of the reduction.  

As the evidence shows that there is no evidence of active disease and no antineoplastic treatment or current chemotherapy or radiation treatment, the reduction of the schedular disability for service-connected lung disability was proper.  38 C.F.R. § 4.97, Diagnostic Code 6819.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.

Accordingly, the Board finds that the reduction for service-connected lung cancer was proper.  However, the Board will address the issue of whether a rating in excess of 10 percent is warranted for service-connected lung disability from July 1, 2012, in the below remand.


ORDER

Restoration of a 100 percent evaluation for lung cancer is denied.


REMAND

As discussed above, the Board has determined that the reduction of the Veteran's service-connected lung cancer effective July 1, 2012, was proper.  The question now turns to whether an evaluation in excess of 10 percent is warranted after July 1, 2012.  Having carefully reviewed the evidence of record, the Board finds that remand is necessary for a VA examination of the Veteran's respiratory condition that includes a current PFT.  As noted above, the Veteran's June 2012 private PFT findings did not involve a bronchodilator and thus could not be used to determine the severity of the Veteran's residuals pursuant to 38 C.F.R. § 4.96(d)(4).   As such, the last PFT study administered with a bronchodilator was conducted in 2011, approximately 3 years ago.  As the Veteran maintains that the symptomatology of the residuals of his total left pneumonectomy are more severe than reflected by his current 10 percent rating, the Board finds that a remand is necessary for a new VA respiratory examination.

VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Lastly, when a veteran avers that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA treatment records and any other outstanding records pertinent to the Veteran's claim; provide the Veteran with VCAA notice on the evidence or information necessary to establish a claim for a higher evaluation for service-connected lung cancer from July 1, 2012, to include the schedular criteria.

2.  Schedule the Veteran for a VA examination by an appropriately trained physician to ascertain the nature and severity of all residuals associated with his service-connected lung cancer.  All indicated tests and studies should be performed, to include a pulmonary function study.  All results and findings should be associated with the report of examination.  The physician should review the claims file along with copies of any pertinent medical records located in the Veteran's Virtual VA file that are not included in the claims file.

3.  Then, undertake any other development determined to be warranted.

4.  After the development requested above has been completed to the extent possible, adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


